INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 October 30, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust(the “Trust”) File No. 333-122901 on behalf of Zacks Funds The Trust is filing Post-Effective Amendment No. 426 to its Registration Statement under Rule 485(a) (1) to create an additional class of shares titled “Class C Shares” to the Zacks Small-Cap Core Fund.Except for the addition of the deferred sales charge and Rule 12b-1 Plan fee for the new Class C shares, this Post-Effective Amendment filing is substantially similar in all material respects (e.g., identical investment objective and principal investment strategies), to the previously filed Post-Effective Amendment No. 332 filed under Rule 485(b) on March 28, 2013. Please direct your comments to the undersigned at (626) 914-1360.Thank you. Sincerely, /s/Joy Ausili Joy Ausili Investment Managers Series Trust Assistant Treasurer
